DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0014835 to Weston et al. (hereinafter Weston).
Regarding claims 1, 9, and 11, Weston teaches a game device, control method therefor, and computer readable recording medium therefor, comprising:
a memory that stores an image of a first object (e.g., a level of mana displayed at 722 or 724 of Fig. 35);
first and second operation devices for outputting operation information based on a movement of a player (e.g., two or more wands 100 used by respective game players; see Figs. 6 and 35); and
circuitry configured to display at least the image of the first object (e.g., displays 722 and/or 724 in Fig. 35), determine whether the operation information that has been output satisfies a specified condition (e.g., output a spell effect from the wand in response to the player successfully casting a spell; see at least pars. 90-94), and 
Further regarding claims 1, 9, and 11, Weston teaches the invention substantially as described above, including the use of a first and second operation devices.  However, Weston lacks in explicitly teaching a single player using both operation devices.  Regardless, the system of Weston is inherently capable of being used in the manner claimed by the instant invention.  Weston teaches or suggests various embodiments that allow multiple magic toys to be used by a single player.  For instance, Weston teaches that while a magic wand is contemplated as the preferred embodiment, other embodies such as spoons, chop sticks, pens, pencils, candles, dolls, action figures, jewelry and others are contemplated (par. 73).  These items are commonly found in groups (e.g., plural chop sticks, pen and pencil, multiple action figures, jewelry worn with other carried items, etc.), so it is clear that Weston is not limited to only one magical item per user, but instead allows the items to be used in combination.  Additionally, in the case of wands as weapons in battle, there would be an advantage to players who are wielding two wands because they could cast twice as many spells (defensive, offensive, or both).  As such, it would have been obvious to one of ordinary skill in the art before the effective date to permit a single player to use the first and second operation devices of Weston in order to gain the benefit of both devices.
Regarding claim 2, Weston teaches wherein the circuitry is configured to: change a parameter value related to the firs object according to the operation information from 
Regarding claim 3, Weston teaches wherein the circuitry is configured to: display the parameter value in a display mode that corresponds to the change (e.g., reducing or increasing mana as a result of a spell cast by the player(s); see at least par. 265).
Regarding claim 4, Weston teaches each of the first and second operation devices has a transmitter than outputs the operation information which has been measured by a motion sensor (e.g., the wand contains wand activation circuitry 115 such that “Based on the states of the sensors 122, 124, the microprocessor then outputs a signal to the transmitter module 150 that causes activation or deactivation of the transmitter module 150” in par. 89); and
the specified condition is that, based on the operation information output from the transmitter, it is determined that the operation device having the transmitter is performing a specified motion (e.g., “this transient state can essentially only be achieved when a skilled user actively moves the wand 100a in such particular way as to impart different transient acceleration forces on the distal and proximal ends of the wand 100a” in par. 88; see also pars. 90-94).
Regarding claim 5, Weston teaches wherein the specified motion is a reciprocating motion of the parameter operation device (e.g., the wand may “magically” interact with surroundings such as by “shaking or twisting the wand a predetermined number of times in a particular manner” in par. 71); and the circuitry is configured to increase the parameter value as the number of reciprocating motions of the parameter operation device per specified time increases (e.g., “the receive timer 372 may 
Regarding claim 6, Weston teaches wherein the specified motion is a reciprocating motion of the parameter operation device (e.g., the wand may “magically” interact with surroundings such as by “shaking or twisting the wand a predetermined number of times in a particular manner” in par. 71); and the circuitry is configured to increase the parameter value as displacement of one cycle of reciprocating motion of the parameter operation device per specified time increases (e.g., “the receive timer 372 may determine the type and/or intensity of the play effect based on the amount of time between command signals” in par. 173).
Regarding claim 7, Weston teaches wherein the memory stores information related to a virtual space, and the circuitry is configured to move a second object related to the first object within the virtual space, based on the parameter value changed by the circuitry controller; and display an image of the second object that moves within the virtual space (e.g., displayed mana amounts are changed based on successful spell casts, such as increasing or decreasing mana as a result of healing or damage spells, respectively; see at least pars. 265-270).
Regarding claim 8, Weston teaches wherein the circuitry is configured to:
identify, as an object operation device, among the first and second operation devices, the operation device different from the parameter operation device (e.g., determine which player’s wand cast a successful spell); and

Regarding claims 12-14, Weston teaches wherein:
the circuitry is configured to receive, at specified time intervals, the operation information output from the first and second operation devices (e.g., “the microprocessor may compare the duration of time of sensor activation or time between successive activations, to a predetermined time. For example, if the duration of time between successive activations is less than the predetermined time, the "spell" may be assigned a higher intensity level” in par. 92), 
identify the first operation device as the parameter operation device in response to the operation information output by the first operation device satisfying the specified condition (e.g., determine that a given player has successfully cast a spell, as discussed above), and
subsequently identify the second operation device as the parameter operation device in response to the operation information output by the second operation device satisfying the specified condition (e.g., determine that a subsequent, different player has successfully cast a spell, as discussed above).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715